DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Applicant’s amendment filed on 1/21/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 1-33 had been cancelled.

New Claims 34-54 are added and under examination.

Because of cancellation of claims 1-33, the previous rejection under 35 USC 101 (judicial exception) and 35 USC 102(a)(1) under Bell et al. are withdrawn.  Sequence rule has been complied in the current claims 49-50.
New matter rejection under 35 USC 112, first paragraph is withdrawn due to support from Figures 4B, C, E, F, H, I, J. 
A new ground of rejection is set forth below in view of the new claims 34-54.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 depends on claim 34 which recites a Markush selections of 10 biomarkers whereas claim 38 here adds additional alpha-1-acid glycoprotein 2, which is NOT within the scope of the claim 34. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c).  
Similarly, claim 42 shares with the same issue here, i.e. additional adiponectin as well as alpha-1-acid glycoprotein 2. 
For the prior art purpose, the two additional would be considered as additional biomarkers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34, 36, 43-45, 47-48, 51-52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsubouchi et al. (US20110129859).

The instant invention directs to a method of treating NAFLD (non-alcoholic fatty liver disease) by measuring certain biomarkers from the suspected subjects. 
Tsubouchi et al discloses that levels of kininogen-1 in subjects with NAFLD are different to those in sera from healthy individuals. Tsubouchi further indicates that Kininogen based markers may only be used to discriminate between healthy individuals 12 and subjects with NAFLD (see Figure 17, paragraph 0066 of Tsubouchi et al) and does not include any disclosure in relation to changes observed with increasing severity of NAFLD.”   At least decreased level of Kininogen-1 can be used as a diagnosis of NAFLD.
Moreover, Tsubouchi et al. also teach treating the NAFLD (see section 002, 006 and 0049). 
With regard to claim 43, samples for analysis can be from blood or serum (see section 160).

With regard to claim 45, mass spectrum is used for analysis (See section 0137 and 154).

With regard to claim 47-48, immunoassay is also used for analysis (See 087, 127-135).

With regard to claim 52, examples #2 and #3 use peptides (epitopes) smaller than 25 amino acid for identification of kininogen.


Claim(s) 34-37, 43-44, 47-48 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz et al. (Obesity Surgery 2007 17:1374-1380).

Ruiz et al. teach lipopolysaccharide-binding protein (LBP) can be a biomarker for NAFLD (See Abstract).  The LBP level in plasma was increased with NAFLD. Ruiz et al. also disclose treatment of probiotic or any agent helpful for intestinal flora to improve NAFLD (See 1375, left column, 1378 left column).
With regard to claim 35, Ruiz et al. found out the LBP level was increased in patients with steatohepatitis when compared with patients with simple steatosis (See Abstract and Results).



With regard to claim 47-48 and 51-52, immunoassay (antibody specific peptide epitope) is also used for analysis (See Methods).

Claim(s) 34, 36-38, 40, 43-45, 47-48, 51 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okanoue et al. (US20180100867).

Okanoue et al. teach measuring the decrease of at least two biomarkers, e.g. apolipoprotein D (APOD), and thrombospondin-1 (THBS1) for NAFLD (See section 008, 011-12, 188, 191 and Table 4-5). Okanoue et al. also teach identify the NAFLD patients for treatment (section 002, 0141-0143).

Okanoue et al. teach using either immunoassay or mass spectrometry for analysis (see section 200)(read on claims 45, 47-48). 


Claim(s) 34-36, 43-44 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smalling et al. (Am J. Physiol. Gastrointest Liver Physiol. 2013 Vol. 305: G364-374).

Smalling et al. teach that increased Thromospondin-1 (THBS1) can be a biomarker for NAFLD (See Figure 4B). Also, Smalling et al. teach treating or therapy for the identified NAFLD patients (See Introduction). 
With regard to claim 5, the level of THBS1 can be used as staging for differentiation of NAFLD (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al..as applied to claims 34, 36, 43-45, 47-48, 51-52, and further in view of Kozik et al. (BMC Microbiology 2015 15:60).

Tsubouch et al. reference teach measuring kininogen1 as a biomarker for NAFLD. But Tsubouch et al. do not explicitly teach measuring kininogen 1 peptide (SEQ ID No 9). Instead, Tsubouch et al. teach measuring other peptides, e.g. immunoassay (antibody) or mass spectrum.

Kozik et al. teach kininogen 1 can be cleaved proteases and one of the product, i.e. SEQ ID No 9 was identified (See Table 1). 
Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Tsubouch et al. alternative identification tool, such as SEQ ID No. 9 RPPGFSPFR as taught by Kozik et al. for measuring kininogen1 with reasonable expectation of success. 

KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to identify Kininogen1, and there were a number of methodologies available to do so, including immunoassay and mass spectrometery.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al..as applied to claims34-37, 43-44, 47-48 and 51-52, and further in view of  Zangar et al. (US 20130137595).

The deficiency for Ruiz et al. here is use of specific peptide to identify LBP.

Zangar et al. has identified SEQ ID NO. 33, SFRPFVPR peptide for LBP (See Table S1, top first line of page 24). 

Under the same rationale KSR case law, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Ruiz et al. alternative identification tool, such as SEQ ID No. 33 as taught by Zangar et al. for measuring LBP with reasonable expectation of success. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz and Kanoue et al.. 

Both Ruiz and Kanou et al. disclose the biomarker for diagnosis of NAFLF, namely lipopolysaccharide-binding protein (LBP) and apolipoprotein D (APOD), respectively. 

. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz or Kanoue et al.. in view of Beraza et al. (US 20080194575).

The additional biomarker adiponectin for NAFLD has been shown by Beraza et al. (see section 0132). 
Under the same rationale, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide either Ruiz or Kanoue with additional adiponectin together for diagnosis of NAFLD for a more complete and thorough test. 

Claim 46, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi or Kanoue et al. in view of Luider et al. (WO 2016032319).

The deficiency of both references Tsubouchi and Kanoue, although using mass spectrometry for analyzing target molecules, nevertheless no explicit teaching on coupling Selected Reaction Monitoring (SRM) with mass spectrometry, and details of analysis, such as using protease lysing samples and using isotope labeled peptides for quantitation. 
However, SRM is well-known and commonly used in the field. For example, Luider et al. reference teaches coupling SRM with mass spectrometry for analyzing target molecules in a biological sample (See page 2-3). SRM provides quantitative analysis with each peak of target in precision. Luider et al. also teach using trypsin (a protease) digesting samples followed by using isotope label peptides as probes for quantitation (See page 3, 9, 12, 16)



The following reference has been considered pertinent to the invention but is not cited as prior art rejection.

Yoshimura et al.  “Identification of Novel Noninvasive Markers for Diagnosing Nonalcoholic Steatohepatitis and Related Fibrosis by Data Mining”  Hepatology 2016 Vol.63, page 462-473


					Conclusion 

Claim 42 is free of prior art.  Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using apolipoprotein F together with  one or more biomarker selected from the group consisting of LBP, ficolin-2, adiponectin, apoD, alpha-1-acid glycoprotein 2 and thrombospondin-1, for diagnosis of NAFLD.  Prior art in this office action and previous final office action (e.g. Belle, Ruiz, Smalling, Tsubouchi, Kanoue, Beraza et al.) teaches or suggests using various biomarkers for detecting NAFLD, but no prior art teach or suggest in combination for this set of biomarkers for diagnosis of NAFLD.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641